[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 42 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 43 
After being copartners for many years in the manufacture and sale of various articles under a succession of agreements, in February, 1908, the parties to this action entered into a new agreement of copartnership which was to extend from said date to January 1, 1913. In addition to contributing substantial sums of money as capital, each partner, as an original agreement, expressly undertook reasonably to devote his time and *Page 46 
attention to the partnership affairs, but by further provision plaintiff had the right at his option to withhold his time and attention, and in which event defendant was to receive a small additional percentage of the profits.
In May, 1908, the defendant was stricken with paralysis, and thereby was concededly disabled from discharging his duties as copartner for a considerable period of time, the full extent thereof being a subject of dispute.
In March, 1909, plaintiff, claiming to act in accordance with the provisions of the partnership agreement already quoted, served a notice which, after charging defendant with failure to fulfill his partnership obligations, notified him that at the expiration of thirty days the former would regard the partnership terminated in accordance with the provisions of the copartnership agreement, and about April 2, 1909, he commenced this action for a dissolution of such copartnership. He based and prosecuted his action on the two-fold theory: First, that he was entitled to a dissolution under general principles of equity because of the incapacity of his partner, and, second, that he was entitled to such dissolution under the provisions of the partnership agreement because of the breach by defendant of his express obligations as set forth in said agreement.
I agree with the counsel for the defendant that the express agreement of the latter reasonably to apply his time and attention to the management of the affairs of the copartnership does not materially strengthen the plaintiff's case, for undoubtedly in the absence of express agreement to the contrary a partner is impliedly bound thus reasonably to devote himself to the advancement of the copartnership of which he has become a member. And further, I shall not consider plaintiff's right if any to relief under the express provisions of the partnership agreement on the theory of a breach of defendant's obligations therein set forth, simply stating, as all that is necessary, that in my opinion those provisions are limited in their *Page 47 
application and do not exclude the plaintiff from a right to relief on general principles of equity. Thus the discussion will be limited to the question whether he was entitled to relief under those principles.
Inasmuch as defendant's physical condition is the basic fact in the discussion, it becomes necessary to consider at some length the findings on that subject. The trial court found, amongst other things, that as the result of the stroke of paralysis May 10, 1908, he "became incapacitated from devoting any time, attention or attendance to the business of the copartnership or using reasonable endeavors in the business or the copartnership or exerting himself for the joint interest, profit and advantage of the copartnership. * * * that the defendant has not recovered (speaking as of the time of the trial in March, 1912) from the effects of said stroke of paralysis, and the aforesaidincapacity resulting therefrom;" that there had been a steady, progressive improvement in all defendant's difficulties, that his mentality had not been involved, and that at the time of the trial he "walked without any assistance whatever and wrote with his right hand and expressed his thoughts on any topic intelligently and could carry on any conversation without difficulty;" that his condition would "continue to improve, ending in practical recovery within the time limited for the existence of the copartnership."
In my opinion the fair construction of these findings as a whole is that defendant became and continued wholly incapacitated for the discharge of his duties as copartner from May 10, 1908, until March, 1912, and that the most which could be expected in the future was that he would make "a practical recovery within the time limited for the existence of the copartnership," namely, at some time before January 1, 1913.
I do not regard the explicit finding that the defendant at the time of the trial was still suffering from complete incapacity caused by his stroke of paralysis as at all overcome *Page 48 
by the very general and indefinite findings that he had so far recovered that he could perform certain acts. It cannot be fairly inferred that a person has recovered from a total incapacity to transact business because of the statement that he may do the various things mentioned when there is no further information as to the distance he could walk, the amount of writing he could do and the length of time he could converse. An established incapacity to endure the general strain and constant activity incidental to the conduct of a large business is not shown to be cured or avoided by such findings as those, and that the latter do not fairly bear the construction sought to be imposed upon them by the learned counsel for the respondent of a recovery already attained is evidenced by the finding that the defendant would make a "practical recovery" some time during the following nine months.
It also seems to me that the construction of these findings is very materially illuminated by the facts that the defendant did not appear on either of the two trials; that some time before the last one he traveled to another state whither his physicians were called for the purpose of examining him and that an attempt on the part of the plaintiff to procure a physical examination of him was opposed and defeated by his counsel. It would seem that if the defendant had sufficiently recovered to withstand the strain of active business there would have been no better way of establishing such fact than by his appearance on the trial.
The principles of law which are applicable to such a situation, as a basis for dissolution of the partnership, though not of frequent application, are, as it seems to me, extremely simple and plain.
As has already been stated, independent of express provision, a partner impliedly undertakes to advance the success of the copartnership by devoting to it, within reason able limits, his time, efforts and ability. His copartners *Page 49 
are entitled to this contribution, and if for any reason he fails to fulfill his duties they are thereby deprived, in greater or less degree according to the extent of his failure, of the benefits of the contract which they have made and of the fruits thereof to which they are legitimately entitled. With entire justice, therefore, the principle has been well established that courts of equity have power to decree dissolution of a copartnership because of permanent incapacity of a partner which materially affects his ability to discharge the duties imposed by his partnership relation and contract. (Parsons on Partnership [3d ed.], pp. 503-4; Story on Partnership [6th ed.], sects. 291-4; Lindley on Partnership [3d ed.], vol. 1, pp. 235, etc.; Gow on Partnership [3d ed.], chap. 5, sect. 1, pp. 221-2;Whitwell v. Arthur, 35 Beav. 140; Friedburgher v. Jaberg,
20 Abb. [N.C.] 279, 281; Raymond v. Vaughn, 128 Ill. 256;Jones v. Lloyd, L.R. [18 Eq.] 265; Jones v. Noy, 2 M. 
K. 125.)
And in elucidation of the general principle thus stated, the cases and text writers as well as common sense make it apparent that "permanent" incapacity as a ground for dissolution does not and should not mean incurable and perpetual disability during the life of the partner. It means incapacity which is lasting rather than merely temporary, and the prospect of recovery from which is remote; which has continued or is reasonably certain to continue during so substantial a portion of the partnership period as to defeat or materially affect and obstruct the purpose of the partnership.
Story says (Section 297): "It is not the mere fact of the existence of such insanity, infirmity, or other disability, supervening, that will justify the court in the application of such an extraordinary remedy (dissolution). But it must be of such a character as amounts to a permanent or confirmed disqualification to perform the duties of the partnership. If the insanity, infirmity or other disability be of a temporary or fugitive nature; if it be merely an *Page 50 
occasional malady, or accidental illness * * *; if there be a fair prospect of a recovery within a reasonable time, then, and in such cases, there is no fit ground for a court of equity to decree a dissolution, for every partnership must be presumed to be entered into, subject to the common incidents of life, such as temporary illness, infirmity, or insanity."
In Raymond v. Vaughn (supra) it is said: "While curable, temporary insanity will be sufficient, upon an inquisition, to sustain an adjudication of insanity * * * it will not authorize a court of chancery to decree a dissolution of a partnership if the malady be temporary, only, with a fair prospect of recovery within a reasonable time. (Story on Partnership, § 297.) * * * Courts of equity will, as between the partners, look to the effect produced upon the partnership relations and business, and refuse to determine the partnership and apply its assets, unless the insanity materially affects the capacity of the partner to discharge the duties imposed by his contract relation."
In Jones v. Lloyd (supra) it was said by Sir GEORGE JESSEL: "I quite agree with what was said on the part of the defendant, that you must have an allegation of permanent insanity (as a ground for dissolution) — that is, that you must have an allegation of insanity, not merely of a temporary character, for that is the meaning of the rule, and not merely insanity from which it is likely or reasonably possible that a man may recover."
Within these principles I think that the plaintiff on the facts as now found established his right as matter of law to a dissolution of the partnership. Many times the meaning and effect of such descriptive terms as "substantial" and "reasonable" as found in a rule of action, are to be determined by a jury, but on the other hand it sometimes happens that a given set of facts is so decisive that their significance is not subject to diverse inferences and does not present a question of fact and that I think is the *Page 51 
present case. It would seem that there ought to be no doubt or difference of opinion concerning the proposition that when a partner has been totally incapacitated from attending to his duties for three years and eleven months out of a partnership period of four years and eleven months, with no assurances that he will recover before the expiration of the unexpired balance of the term, the incapacity has been of a permanent and not a temporary or fleeting character and of a substantial and not inconsequential nature, and that the purpose of his partners in joining him with them has been materially and essentially defeated.
Two special reasons are urged why the rule of dissolution should not be applied to the facts of this case. In the first place, it is said that inasmuch as defendant undertook largely to discharge the ordinary duties of plaintiff as copartner for a small extra percentage of profits, the exactions of the partnership business could not have been great or material enough to warrant a dissolution. The fact that the plaintiff's agreement with defendant entitled the former to have the latter do his work is an added argument concerning the disadvantages which flowed to him from defendant's incapacity, and it can hardly be assumed that the utter inability of a partner to discharge his duties to the copartnership is not a matter of substantial importance.
In the second place, it is said and the court in substance has so found, that after April, 1909, plaintiff maintained the position that he would not permit the defendant to resume his place as a partner, although the latter desired so to do. The only evidence on this subject relates to the plaintiff's insistence that the partnership should be dissolved because of defendant's sickness and his arrangement of he firm bank accounts so that the latter could not draw therefrom. There is nothing in these facts which constitutes a defense to this action. Defendant is not required to establish as a matter of defense that plaintiff excluded *Page 52 
him from participation in the partnership affairs. The burden rests upon the plaintiff to show that the defendant had become incapacitated by reason of sickness from attending to these affairs. If he establishes this proposition, it was defendant's incapacity and not plaintiff's conduct which kept the former from attending to his duties. If plaintiff does not establish this proposition, his action fails independent of any other consideration.
Having thus reached the conclusion that plaintiff on the facts as found was entitled to a dissolution of the copartnership, the question still remains as of what date such dissolution should be adjudged. In fact this at present is the only question of practical importance, for the partnership agreement having now expired by its own limitations, a judgment of dissolution is of no importance unless it relates to a date prior to such expiration.
It may be conceded, as argued by respondent, that under ordinary circumstances dissolution will be adjudged as of the date when the judgment was granted, but beyond question the court may for sufficient reason adjudge such relief as of an earlier date. (Durbin v. Barber  Barney, 14 Ohio, 311; Dumont v.Ruepprecht, 38 Ala. 175; Fogg  Vanderslice v. Johnston,27 Ala. 432; Von Tagen v. Roberts, 2 Pearson [Pa.], 137; Essel
v. Hayward, 30 Beav. 158.)
I have no doubt that if on a new trial the court should find that plaintiff is entitled to a dissolution within the principles approved by us it will have the power to adjudge such dissolution as of an earlier date when he became entitled to such relief, if to it the equities seem to warrant so doing. Plaintiff waited nearly eleven months after the commencement of the defendant's sickness before beginning this action and thereby insisting that the incapacity was permanent and that he was entitled to a dissolution. On the facts as at present found it could be fairly said that such conduct was not precipitate or unreasonable and that the claim then asserted by his *Page 53 
action, that defendant's incapacity was permanent and warranted a dissolution, was justified. If without fault on plaintiff's part the processes of litigation have been delayed until a judgment of dissolution taking effect when rendered will be of no benefit whatever, the cases which have been cited and principles of equity undoubtedly would entitle the court by relation of its judgment to secure him in the rights which he asserted, and as now found, possessed, without impairment by delays and obstacles for which he was not responsible.
It is urged with much vigor that the plaintiff's insistence upon a dissolution of the copartnership as of an earlier date, such as that of the commencement of the action, is so inequitable that it should be denied as a matter of law, but this is not so. There is no reason why the plaintiff rather than the defendant should bear the disadvantages resulting from the latter's unfortunate infliction. Plaintiff by reason of this action is not to be held responsible because if an earlier dissolution of the partnership shall be adjudged, the result will be that during the subsequent period defendant will have been subjected to the liabilities of the copartnership without participating in the profits. Defendant by assenting to a dissolution when demanded by plaintiff could have avoided any such consequences as the result merely of his sickness. There still would have remained, however, the provisions of the articles of copartnership expressly providing for a period of five years within which his capital should be repaid to a partner after the termination of the copartnership for any reason.
The judgment should be reversed and a new trial granted, with costs to abide event.
WERNER, COLLIN and HOGAN, JJ., concur; CULLEN, Ch. J., and CHASE, J., dissent; WILLARD BARTLETT, J., absent.
Judgment reversed, etc. *Page 54